{¶ 52} I respectfully dissent.
 {¶ 53} First, I would treat Rutkai as an invitee. All of the testimony submitted indicated that Rutkai took care of all of Freeland's horses. Freeland admitted this in his deposition and also admitted that this helped him out.
 {¶ 54} Secondly, Freeland specifically testified in deposition that nobody should have ridden Moon and that he told Rutkai not to ride him. *Page 20 
 {¶ 55} At pages 11 and 12 of Freeland's deposition, he was asked:
  "Q.: Would you let anybody ride Moon?
  "A.: No.
  "Q.: Why?
  "A.: Because he's too sensitive for most people. Unless you're an experienced rider and you've got soft hands, you should not be on that horse."
Freeland then testified that he told Rutkai several times not to ride Moon. He testified, "I says he hasn't been ridden for a while, nobody should ride that horse until I get ready enough to ride him myself." Freeland testified that he told Rutkai not to ride Moon, even with the knowledge of the hackamore, asserting, "Yeah, because he hadn't been rode for a while. Nobody should have rode him until I got him calmed down again."
 {¶ 56} Freeland explained that he had ridden Moon and had allowed Rutkai and her son to ride him around a year before the accident, but he had not been ridden in such a long time that nobody should have ridden him.
 {¶ 57} Rutkai denied at deposition, and argued in her response to Freeland's motion for summary judgment, that Freeland did not instruct her not to ride Moon.
 {¶ 58} Clearly, a genuine issue of fact existed as to Freeland's superior knowledge about Moon and the danger in riding him. Freeland repeatedly testified that Moon should not have been ridden period, and that he communicated this to Rutkai several times. Rutkai denied this. Viewing the evidence in the light most favorable to Rutkai as the non-moving party, a genuine issue of material fact exists. I would reverse and remand. *Page 1